PER CURIAM.
Anthony Myers, a/k^a Emanuel White (Appellant) appeals from an order summarily denying his motion for post-conviction relief, and the order denying his motion for reconsideration or clarification. The trial court’s denial adopted the state’s response, which however recommended dismissing the motion without prejudice to refiling the motion with a legally sufficient oath.
Appellant’s failure to meet the oath requirement warranted a dismissal without prejudice. See Anderson v. State, 627 So.2d 1170, 1171 (Fla.1993). Accordingly, we affirm without prejudice to the appellant’s timely refiling a proper motion. See, e.g., Steele v. State, 705 So.2d 1058 (Fla. 4th DCA 1998); Brown v. State, 661 So.2d 95, 96 (Fla. 4th DCA 1995), rev. denied, 668 So.2d 602 (Fla.1996); Stoutamire v. State, 710 So.2d 744 (Fla. 1st DCA 1998). As it was not made an issue in the instant appeal, this court expresses no opinion as to whether the motion was timely filed pursuant to Wood v. State, 750 So.2d 592 (Fla.1999).
FARMER, STEVENSON and TAYLOR, JJ., concur.